Citation Nr: 0935423	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's claim of entitlement to service 
connection for a back disorder.  He perfected a timely appeal 
to that decision.  

In August 2009, the Veteran appeared at the RO and testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge, sitting at the RO.  A transcript of that hearing 
is also of record.  


FINDING OF FACT

A chronic back disorder was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
post service year; and a back disorder is not attributable to 
service.  


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated 
during service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2005 from the RO to the Veteran 
which was issued prior to the RO decision in March 2006.  
That letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2007 SOC provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA has also satisfied its duty to assist the Veteran under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the Veteran an opportunity to appear for 
a hearing.  The Veteran has been afforded an examination on 
the issue decided herein.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examination report reflects that the 
examiner solicited symptoms from the Veteran, examined the 
Veteran, and provided a diagnosis and an opinion consistent 
with the record.  Therefore, the examination is adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a back 
disorder, given that the Veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing service connection, 
and considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  


II.  Factual background.

The service treatment reports indicate that the Veteran was 
seen in July 1969 for complaints of back pain; it was noted 
that he injured his back while lifting an oil drum, which 
resulted in some pain in the lower back.  The assessment was 
lumbosacral strain.  On the occasion of the separation 
examination in March 1970, the Veteran reported a history of 
back trouble and problems with muscle spasms in July 1969; 
however, he had had no complaints since then.  Clinical 
evaluation of the spine was normal.  In April 1970, it was 
noted that the Veteran was seen for complaints of pain in the 
low to mid back in the past 24 hours due to strain.  

The Veteran's claim for service connection for a back 
disorder (VA Form 21-4138) was received in November 2005.  
Submitted in support of his claim were VA progress notes 
dated from July 2005 to December 2005.  

A VA progress note, dated in February 2006, indicates that 
the Veteran was seen for complaints of chronic back pain for 
many years worse today, worse with sitting, but no radicular 
pain.  The assessment was back pain.  Report of an x-ray 
study of the lumbar spine revealed degenerative joint changes 
in the spine with narrowed L4/S1, and mild old L1 
compression.  In February 2007, the Veteran was referred for 
consultation of low back pain without radiation.  At that 
time, the Veteran reported the onset of back pain in 1969; he 
reported injuring his back when he tried to help unload a 50-
gallon drum of oil off the back of a deuce that fell 
suddenly.  The Veteran noted that the pain comes and goes but 
he has had it more the past year.  The assessment was back 
pain, degenerative joint disease, with mild compression 
fracture at L1.  

The Veteran was afforded a VA examination in July 2007.  At 
that time, the Veteran indicated that he strained his back in 
July 1969 while unloading a 55-gallon barrel of oil off the 
back of a truck at Fort Riley.  He stated that he was treated 
conservatively with 4 weeks of quarters; he subsequently 
returned to regular duty.  The Veteran stated that, upon 
leaving service, he worked for many years as a roofer.  He 
also stated that he has experienced chronic intermittent low 
back pain since the lumbar strain injury in July 1969.  He 
has been treated conservatively over the years with physical 
therapy.  Following an evaluation of the back, the assessment 
was degenerative disc and joint disease of the lumbar spine, 
and mild old L1 compression fracture.  The examiner stated 
that, following review of the Veteran's claims folder and 
physical examination of the Veteran, it was his opinion that 
it is less than likely that the Veteran's lumbar spine 
degenerative joint disease is related to complaints of back 
pain in service.  The examiner further explained that it is 
more than likely that the Veteran's lumbar spine degenerative 
joint disease is related to chronic degenerative changes as a 
result of aging, obesity, repetitive stresses incurred in the 
course of his civilian employment upon leaving military 
service and a genetic predisposition for osteoarthritic 
conditions.  

At his personal hearing in August 2009, the Veteran 
maintained that his back disorder is a direct result of an 
injury that he sustained in service.  The Veteran indicated 
that he never had any problems with his back prior to 
entering military service.  The Veteran indicated that he was 
assigned to unload a 55-gallon oil drum off the back of a 
deuce; the gallon ended up slipping and falling on his back.  
The Veteran stated that he has had back pain off and on since 
that day.  The Veteran related that he did not seek medical 
attention after service.  The Veteran also reported that, 
after service, he worked as a mechanic and a roofer; he 
stated that he needed help performing certain tasks as a 
result of back pain.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service). To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a back 
disorder.  Significantly, while the service treatment records 
reflect complaints of back pain in July 1969 and April 1970, 
these reflect an acute and transitory condition as the 
remainder of the service medical records are completely 
silent with respect to any complaints or diagnosis of a 
chronic back disorder.  In fact, at the time of his 
separation examination in March 1970, clinical evaluation of 
the spine was normal.  The first clinical documentation of 
the onset of a chronic low back disorder is dated in February 
2006, some 36 years after service separation.  The Court has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no reliable evidence indicating that 
there is a relationship between the Veteran's current back 
disorder and service.  Moreover, following the VA examination 
in July 2007, the VA examiner reviewed the medical records, 
examined the Veteran, and offered his opinion that it is less 
than likely that the Veteran's lumbar spine degenerative 
joint disease is related to complaints of back pain in 
service.  The Veteran has not submitted any reliable evidence 
of a nexus to service.  The Board finds that the medical 
evidence is more probative than the lay statements.  
Therefore, the evidence does not support service connection 
for a low back disorder.  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence 
showing continuity of symptomatology since service, the Board 
finds that the evidence weighs against the Veteran's claim.  
The Veteran's back disorder was not incurred in or aggravated 
by service, and there is no evidence of a nexus between the 
post-service diagnoses and active service.  As such, the 
Veteran's claim for service connection for a back disorder 
must be denied.  There is no doubt of material fact to be 
resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).  

Although the Veteran testifies that his current back disorder 
to service, the Board may discount lay evidence when such 
discounting is appropriate.  As fact finder, the Board is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find his assertions 
to be less credible than the normal contemporaneous records 
at separation and post service medical records.  While the 
evidence of record shows that the veteran has a current back 
disorder, the Board finds that there is no reliable evidence 
demonstrating a relationship between the Veteran's currently 
diagnosed back disorder and service.  We have fully 
considered the testimony regarding continuity following the 
drum incident; however, when seen in March 1970, the Veteran 
indicated that there had been no complications or complaints.  
Since then, the clinical evaluation of the spine was normal.  
Similarly, when seen in April 1970, he reported a 24 hour 
complaint rather than a report suggesting a chronic 
condition.  We find that the Veteran has not been a 
consistent historian and that his contemporaneous in service 
statements and the normal clinical finding in March 1970 are 
far more probative than statements advanced decades after the 
critical time frame.  Accordingly, there is no basis upon 
which to grant service connection.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


